DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Response to Arguments
Applicant's amendments and arguments filed 1/18/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (U.S. Pub #2009/0026542), in view of Monfray et al (U.S. Pub #2017/0248543).
With respect to claim 1, Wahl teaches an integrated circuit (IC) structure, comprising: 
(Note: Paragraph 112 describes that in alternate embodiments the first conductivity type can be p-type and the second conductivity type can be n-type, hence the n-types region in Fig. 2 can be p-type and vice versa)
a p-type substrate (Fig. 2B, 112); 
a p-well region (Fig. 2B, 133 and Paragraph 31) within the p-type substrate; 
an n-type barrier region (Fig. 2B, 132) between the p-type substrate and the p-well region, wherein the n-type barrier region physically isolates the p-type substrate from the p-well region; 
a field effect transistor (FET) (Fig. 2B, 152) above the p-well region, wherein a buried insulator layer (Fig. 2B, 114 and Paragraph 41) separates the transistor from the p-well region; and 
a first voltage source (Fig. 2A, VB) electrically coupled to the p-well region inducing a P-N-P junction across the p-well region, the n-type barrier region, and the p-type substrate (Paragraph 64-65), 
wherein the p-well region defines an emitter terminal (Fig. 2B, 133) of a bipolar junction transistor (BJT) (Fig. 2B, 258), the n-type barrier region defines a 
wherein the first voltage source applies a forward bias to the p-well region (Fig. 2B, the p-well region 133 is the emitter of the BJT, the junction being forward biased during operation, hence a forward bias is applied to the region 133 by first voltage source VB/136; Paragraph 77).
Wahl does not teach that the first voltage source concurrently applies a back-gate bias to the FET to adjust a threshold voltage of the FET. 
Monfray teaches a first voltage source (Figs. 1-2, C2) concurrently applies a back-gate bias to the FET (Fig. 2, BG) to adjust a threshold voltage of the FET (Paragraph 56-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to concurrently apply the first voltage source of Wahl to apply a back-gate bias to the FET as taught by Monfray in order to allow the device to operate in sub-threshold conditions (Paragraph 63). 
With respect to claim 2, Wahl teaches that the p-well region (Fig. 2B, 133) has an upper surface substantially aligned with an upper surface of the p-type substrate (Fig. 2B, 112).  
With respect to claim 3, Wahl teaches that the P-N-P junction (Fig. 2B, 133/132/112) is oriented substantially perpendicularly with respect to a channel region (Fig. 2B, channel between 152S and 152D) of the FET.
With respect to claim 6, Wahl teaches that the P-N-P junction forms -the bipolar junction transistor (BJT) (Fig. 2B, 258) within the p-type substrate.
claim 8, Wahl teaches an integrated circuit (IC) structure, comprising: 
(Note: Paragraph 112 describes that in alternate embodiments the first conductivity type can be p-type and the second conductivity type can be n-type, hence the n-types region in Fig. 2 can be p-type and vice versa)
a bipolar junction transistor including:
a p-type substrate (Fig. 2B, 112); 
a p-well region (Fig. 2B, 133 and Paragraph 31) within the p-type substrate; 
an n-type barrier region (Fig. 2B, 132) between the p-type substrate and the p-well region, wherein the n-type barrier region physically isolates the p-type substrate from the p-well region; 
a first voltage source electrically coupled to the p-well region inducing a P-N-P junction across the p-well region, the n-type barrier region, and the p-type substrate (Paragraph 64-65), 
a buried insulator layer (Fig. 2B, 114 and Paragraph 41) above the p-well region of the BJT;
a field effect transistor (FET) (Fig. 2B, 152) on the buried insulator layer above the p-well region, and including a semiconductor channel region (Fig. 2B, channel between 152S and 152D) above the buried insulator layer, wherein the semiconductor channel is positioned vertically above the PNP junction (Fig. 2B, 133/132/112); and 

wherein the first voltage source applies a forward bias to the p-well region (Fig. 2B, the p-well region 133 is the emitter of the BJT, the junction being forward biased during operation, hence a forward bias is applied to the region 133 by first voltage source VB/136; Paragraph 77).
Wahl does not teach that the first voltage source concurrently applies a back-gate bias to the FET to adjust a threshold voltage of the FET. 
Monfray teaches a first voltage source (Figs. 1-2, C2) concurrently applies a back-gate bias to the FET (Fig. 2, BG) to adjust a threshold voltage of the FET (Paragraph 56-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to concurrently apply the first voltage source of Wahl to apply a back-gate bias to the FET as taught by Monfray in order to allow the device to operate in sub-threshold conditions (Paragraph 63). 

With respect to claim 9, Wahl teaches that the p-well region (Fig. 2B, 133) has an upper surface substantially aligned with an upper surface of the p-type substrate (Fig. 2B, 112).  
claim 10, Wahl teaches that the P-N-P junction (Fig. 2B, 133/132/112) is oriented substantially perpendicularly with respect to a channel region (Fig. 2B, channel between 152S and 152D) of the FET.
With respect to claim 14, Wahl teaches a gate stack defining a gate terminal of the FET (Fig. 2A, 152G); and a source/drain contact defining a source terminal or a drain terminal of the FET (Fig. 2A, 136), wherein the first voltage source operates independently of the gate stack and the source/drain contact.

Claims 5, 7, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Monfray, in view of Fenouillet-Beranger et al (U.S. Pub #2014/0015052).
With respect to claim 5 and 12, Wahl teaches a second voltage source (Fig. 2A, Vs) coupled to the n-type barrier region; and 
an embodiment of Wahl described in Fig. 3A teaches a third voltage source coupled to the p-type substrate (Paragraph 86).
Fenouillet-Beranger teaches a third voltage source coupled to the p-type substrate (Paragraph 40)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to connect the substrate in Fig. 2B of Wahl to a third voltage source as described in Fenouillet-Beranger in order to ground the substrate (Paragraph 40). 
With respect to claim 7 and 13, Wahl teaches that the P-N-P junction forms the bipolar junction transistor (BJT) (Fig. 2B, 258) within the p-type 

but does not teach that the third voltage source is electrically coupled to the p-type substrate through a contact.
Fenouillet-Beranger teaches the third voltage source is electrically coupled to the p-type substrate through a contact (Fig. 2-3, E4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to connect the substrate in Fig. 2B of Wahl to a third voltage source using a contact to the substrate as described in Fenouillet-Beranger in order to ground the substrate (Paragraph 40). 
With respect to claim 21, Wahl teaches that the second voltage source (Fig. 2A, VS) applies a first reverse bias to the n-type barrier region (Fig. 2B, 132) concurrently with the forward bias, and wherein the third voltage source (Fig. 2B, voltage applied to substrate) applies a second reverse bias to the p-type substrate concurrently with the forward bias (Paragraph 48).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826